Opinion issued October 25, 2018




                                   In The

                            Court of Appeals
                                  For The

                       First District of Texas
                         ————————————
                           NO. 01-18-00438-CR
                           NO. 01-18-00439-CR
                         ———————————
                CYNTHIA MARIE RANDOLPH, Appellant
                                     V.
                    THE STATE OF TEXAS, Appellee



                 On Appeal from the 415th District Court
                          Parker County, Texas
             Trial Court Cause Nos. CR17-0516 & CR17-0517


                       MEMORANDUM OPINION
     Appellant, Cynthia Marie Randolph, has filed unopposed motions to dismiss

these related appeals in compliance with Texas Rule of Appellate Procedure
42.2(a).1 See TEX. R. APP. P. 10.3(a)(2), 42.2(a). No opinion has issued in either

appeal. See TEX. R. APP. P. 42.2(a).

      Accordingly, we grant the motions and dismiss these appeals.2 See TEX. R.

APP. P. 42.2(a), 43.2(f).

                                  PER CURIAM
Panel consists of Justices Jennings, Higley, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      Appellate cause number 01-18-00438-CR; trial court cause number CR17-0516.
      Appellate cause number 01-18-00439-CR; trial court cause number CR17-0517.
2
      The Texas Supreme Court transferred these appeals from the Second Court of
      Appeals to this Court pursuant to its docket equalization powers. See TEX. GOV’T
      CODE ANN. § 73.001 (West 2013); Misc. Docket No. 18-9049 (Tex. Mar. 27,
      2018).
                                           2